 


115 HRES 1051 EH: Providing for consideration of the bill (H.R. 6691) to amend title 18, United States Code, to clarify the definition of “crime of violence”, and for other purposes, and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1051 
In the House of Representatives, U. S.,

September 6, 2018
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6691) to amend title 18, United States Code, to clarify the definition of crime of violence, and for other purposes, and providing for consideration of motions to suspend the rules. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6691) to amend title 18, United States Code, to clarify the definition of crime of violence, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit.  2.It shall be in order at any time on the legislative day of September 13, 2018, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section. 
 
Karen L. Haas,Clerk.
